Appeal from a judgment of the Supreme Court at Special Term, entered February 1, 1972 in Saratoga County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of the respondent disapproving a resolution to. create an additional position of Deputy Commissioner of Accounts in the exempt class of civil service of the City of Saratoga Springs. The respondent, in its answer, as a separate and second defense alleged “ The petitioner herein is not a proper party to this proceeding and has no standing to commence or maintain this proceeding ”. The law of this proceeding, as apparently conceded by the parties, is that only the State Commission can create the position requested. (See Civil Service Law, § 20, subd. 2.) ¡Section 22 of the Civil Service Law makes it apparent that the function of the local commission, under such circumstances, is merely to “ furnish a certificate stating the appropriate civil service title for the proposed position ”. There is no indication that the petitioner herein is in any way aggrieved by the action of the respondent. Indeed, it does not appear that the local commission would have the power to create or even authorize a new position without request by the city or the head of a city department, and it does not in any way appear that this local commission has the power to initiate proceedings whereby it somehow would request the creation of a new title by the State Commission. The appellant local commission has failed to allege anything which would indicate that it was an aggrieved party so that it would have standing to question the determination of the respondent. Judgment affirmed, without costs. Herlihy, P. J., Staley, Jr., Sweeney, Simons and Reynolds, JJ., concur.